Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered. 
The remarks filed on 08/13/2021 are acknowledged and have been fully considered.  Claims 1, 2, 4-11, 13, 15-17 and 19-23 are pending.  Claim 1 has been amended.  Claims 3, 12, 14 and 18 were previously cancelled.  Claim 8 remains withdrawn from consideration as being directed to a non-elected invention.  Claims 1, 2, 4-7, 9-11, 13, 15-17 and 19-23 are now under consideration on the merits.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement(s) are being considered by the examiner.
Claim Objections
Claims 2 and 13 are objected to because of the following informalities: the claims contains abbreviations “RGD” and “ROCK”.  It is suggested to disclose the full name and abbreviations in parenthesis for the first instance.
Appropriate correction is needed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the ROCK inhibitor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend claim 15 to be dependent from claim 13 to obviate the rejection.
The term “about” in claim 17 in line 2 and claim 22 in lines 2-3 is a relative term which renders the claims indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Claim 22 is indefinite because it recites the agent is mixed with the corneal endothelial cell at “about” 2.1 nM or greater and also recites the agent to be injected is injected at “about” 21 nM or greater.  However, claim 22 depends from claim 19 which recites the agent is mixed with the corneal endothelial cell and the mixture is injected into an eye of the subject. Claim 22 is indefinite because if the agent is mixed at 2.1 nM and the resulting mixture is later injected into the eye, the concentration of the agent that is injected would also be 2.1 nM (the concentration at which the agent was mixed). It is not clear if claim 22 is reciting two separate agents one that is mixed at 2.1 nM or greater and a second agent that is injected at 21 nM or greater.  Furthermore, the term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 23 is indefinite because it depends from cancelled claim 14.  Therefore, the metes and bounds of the claim are unclear. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 4, 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US 2007/0092550; Pub. Apr. 26, 2007) in view of Doi (JBC, 2002; Applicant IDS dated 03/14/2019; Of Record) and McCabe (US 2014/0370007; Priority Dec. 6, 2011; Of Record) as evidenced by Aumailley (Matrix Biology, 2005; Applicant IDS dated 03/14/2019; Of Record), Laminin (Laminin Antibody, Novus Biologicals, Webpage catalog, 2022) and Takizawa (Mechanistic basis for the recognition of laminin-511 by α6β1 integrin, Sci. Adv. 2017, 3:e1701497).
Regarding claim 1, Lui teaches methods of repairing a damaged cornea comprising the steps of implanting an artificial cornea with confluent human corneal 
Lui does not teach the laminin comprises a α5 chain and/or a γ1 chain.
Doi teaches that laminin 10 (also called laminin 511 and comprises a α5 chain and a γ1 chain, for evidence - see Aumailley Table 1) increases cell adhesion and cell migration of endothelial cells (Fig. 3,6).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the attachment mixture in the artificial cornea of Lui and use laminin 511 as the laminin isoform. The artisan would be motivated to do so because Doi teaches laminin 511 promotes cell adhesion and cell migration of endothelial cells. It would be obvious to try different laminin isoforms in the methods of Liu to culture corneal endothelial cells on the artificial cornea to see if the different laminins would promote the cell adhesion of the corneal endothelial cells to the artificial cornea.  There is a reasonable expectation of success because McCabe teaches that corneal endothelial cells can be grown on laminin-511 (see [0182] of McCabe).  Laminin 511 comprises a α5 chain and a γ1 chain (see for evidence Aumailley Table 1).
Regarding claims 2, 4 and 6, Lui in view of Doi teaches the laminin to be laminin 511 which contains an RGD site in the γ1 tail (for evidence - see Fig. 3F of Takizawa).
	Regarding claims 7 and 10, Lui teaches artificial corneal transplants for human subjects (see [0010], reads on a primate eye) and teaches the eye comprises Descemet’s membrane and a monolayer of corneal endothelial cells (see [0006]).
The combined teachings of Lui, Doi and McCabe renders claims 1, 2, 4, 6, 7 and 10 obvious.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US 2007/0092550; Pub. Apr. 26, 2007) in view of Doi (JBC, 2002; Applicant IDS dated  and McCabe (US 2014/0370007; Priority Dec. 6, 2011; Of Record) as evidenced by Aumailley (Matrix Biology, 2005; Applicant IDS dated 03/14/2019; Of Record), Laminin (Laminin Antibody, Novus Biologicals, Webpage catalog, 2022) and Takizawa (Mechanistic basis for the recognition of laminin-511 by α6β1 integrin, Sci. Adv. 2017, 3:e1701497), as applied to claims 1, 2, 4, 6, 7 and 10 above, and further in view of Miyazaki (Nature, 2012; Applicant IDS dated 03/14/2019; Of Record).
Lui in view of Doi and McCabe does not teach the laminin to be laminin fragments which increase cell adhesion capability of a corneal endothelial cell.  
Miyazaki teaches laminin 511-E8 fragments promote greater adhesion of hESCs and hiPSCs than intact laminin isoforms (see page 2 col. 2 Results para. 1, Fig. 1, also reads on the laminin species in claim 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to replace the laminin 511 in the methods of Lui in view of Doi and McCabe with laminin 511-E8.  One of ordinary skill in the art would be motivated to do because Miyazaki teaches that laminin 511-E8 fragments promote greater adhesion than intact laminin isoforms.  Since Lui in view of Doi and McCabe teaches laminin 511 promotes adhesion of HCECs, it would be expected that laminin 511-E8 fragments would also increase cell adhesion capability of a corneal endothelial cell based on the teachings of Miyazaki.
The combination of Lui, Doi, McCabe and Miyazaki renders claims 5 and 6 obvious.

Claims 9, 11, 13, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US 2007/0092550; Pub. Apr. 26, 2007) in view of Doi (JBC, 2002; Applicant IDS dated 03/14/2019; Of Record) and McCabe (US 2014/0370007; Priority Dec. 6, 2011; Of Record) as evidenced by Aumailley (Matrix Biology, 2005; Applicant IDS dated 03/14/2019; Of Record), Laminin (Laminin Antibody, Novus Biologicals, Webpage catalog, 2022) and Takizawa (Mechanistic basis for the recognition of laminin-511 by α6β1 integrin, Sci. Adv. 2017, 3:e1701497), as applied to claims 1, 2, 4, 6, 7 and 10 above and further in view of Koizumi (US 2010/0209402; Pub. Aug. 19, 2010; Of Record).
Regarding claims 9 and 13, Lui in view of Doi and McCabe does not teach the corneal endothelial disorder to be bullous keratopathy and does not teach the method to further comprise administering a ROCK inhibitor to the subject.
Koizumi teaches methods for promoting adhesion of corneal endothelial cells by culturing corneal endothelial cells in Rho kinase inhibitors (abstract, also called a ROCK inhibitor – see par. [0006])).  Koizumi teaches the Rho kinase inhibitors promotes adhesion of the corneal endothelial cells and formation of cell layer having good cell morphology and high cell density (par. [0009].  Koizumi teaches administering the cultured corneal endothelial cells and the agent promoting adhesion (ROCK inhibitor) to treat bullous keratopathy (which is a disorder of the corneal endothelium – see par. [0062]), corneal edema etc., (par. [0008], step 39).  Koizumi teaches bullous keratopathy is also treated by penetrating keratoplasty in which the cornea is transplanted (see [0003]).
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06 I. 
Regarding claim 11, Koizumi teaches the corneal endothelial cells are separated from the Descemet’s membrane (par. [0092,0094]).
Regarding claims 15 and 23, the claims are interpreted to be dependent from claim 13.  Koizumi teaches the ROCK inhibitor in its methods to be Y-27632 (par. [0030,0065]) and a pharmaceutically acceptable salt thereof (par. [0031]). 
Koizumi teaches the dihydrochloride salt of Y-27632 is a preferred compound (which is (+)-trans-4-(1-aminoethyl)-1-(4-pyridylcarbomoyl)cyclohexane 2 hydrochloride – par. [0031]).
The combined teachings of Lui, Doi, McCabe and Koizumi renders claims 9, 11, 13, 15 and 23 obvious.

Claims 16, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US 2007/0092550; Pub. Apr. 26, 2007) in view of Doi (JBC, 2002; Applicant IDS dated 03/14/2019; Of Record) and McCabe (US 2014/0370007; Priority Dec. 6, 2011; Of Record) and Koizumi (US 2010/0209402; Pub. Aug. 19, 2010; Of Record) as evidenced by Aumailley (Matrix Biology, 2005; Applicant IDS dated 03/14/2019; Of Record), Laminin (Laminin Antibody, Novus Biologicals, Webpage catalog, 2022) and Takizawa (Mechanistic basis for the recognition of laminin-511 by α6β1 integrin, Sci. Adv. 2017, 3:e1701497), as applied to claims 1, 2, 4, 6, 7, 9-11, 13, 15 and 23 above and further in view of Burgeson (US 2002/0142954; Pub. Oct. 3, 2002).
Regarding claim 16, Lui in view of Doi and McCabe teaches coating the artificial cornea with laminin 511 and implanting the artificial cornea comprising laminin 511 and HCECs (see page 6 of the office action).  Koizumi teaches culturing HCECs with the Rho kinase inhibitors and transplanting the corneal endothelial cell preparation into a subject in need of transplantation (see [0008] step 39).  Koizumi also teaches administering the Rho kinase inhibitor (adhesion promoting agent) in the form of an intracameral injection (an injection in the eye) (par. [0008], step 5).
Lui in view of Doi, McCabe and Koizumi does not teach the administering step to comprise injecting the laminin into the eye thereby being contacted with tissue in the eye.
Burgeson teaches treating retinal disorders (see [0020]) by local administration including injection to the site of wound (see [0073]) of a composition comprising members of laminin family (see [0020]) including laminin which comprises laminin chain 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Lui in view of Doi, McCabe and Koizumi to add a step of administering the laminin 511 by injection into the eye in addition to coating the laminin 511 on the implanted artificial cornea.  One of ordinary skill in the art would be motivated to do so because Burgeson teaches laminins administered by injection into eye promote adhesion between cells. 
Regarding claims 19 and 20, Koizumi teaches the Rho kinase inhibitor (adhesion promoting agent) is mixed with the corneal endothelial cell and administering the corneal endothelial cell preparation with the cell adhesion promoting agent (par. [0008], step 39).  Since Lui in view of Doi and McCabe teaches that laminin 511 promotes endothelial cell adhesion, it would be obvious to one of ordinary skill in the art before the effective filing date of the instant invention to add laminin 511 and mix in the corneal endothelial cell preparation comprising cells and a ROCK inhibitor of Koizumi.
Regarding claim 21, Koizumi teaches the ROCK inhibitor in its methods to be Y-27632 (par. [0030,0065]) and a pharmaceutically acceptable salt thereof (par. [0031]). Koizumi teaches the dihydrochloride salt of Y-27632 is a preferred compound (which is (+)-trans-4-(1-aminoethyl)-1-(4-pyridylcarbomoyl)cyclohexane 2 hydrochloride – par. [0031]).
Regarding claims 17 and 22; Lui teaches laminin at a concentration ranging from 0.1µg to 500µg/ml (see [0056] which is 0.11nM to 5.5µM (the molecular weight of laminin is 900 kDa, for evidence - see Laminin page 3)).  Koizumi teaches the 
The combined teachings of Lui, Doi, McCabe, Koizumi and Burgeson renders claims 16, 17 and 19-22 obvious.

Response to Arguments
Applicant’s arguments filed on 08/13/2021 with respect to the rejection of the claims under 35 USC 103 have been considered but are moot because the previous rejections of the claims have been withdrawn and new grounds of rejections were presented above. Applicant summarize the teachings of the individual references Koizumi, Yamaguchi, Doi and McCabe (see pages 7-8) and argue that the cited references do not teach administering the laminin in a therapeutically effective amount (see page 8).  These arguments are moot because the previous rejections are withdrawn and new grounds of rejections over Lui, Doi, McCabe and Koizumi were presented above which address the administration of laminin in a therapeutically effective amount. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657